EXHIBIT 10.1
Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed.
Double asterisks denote omissions.
EXECUTION VERSION






RIGHTS EXCHANGE AGREEMENT
THIS RIGHTS EXCHANGE AGREEMENT (this “Agreement”) is made and entered into as of
April 29, 2020 (the “Effective Date”), by and between PTC THERAPEUTICS, INC., a
Delaware corporation (the “Company”), the Persons listed on Schedule 1 hereto
(each, a “Rightholder” and collectively the “Rightholders”), and, for purposes
of Sections 4.1, 6.9 and 6.13 only, Shareholder Representative Services LLC
(“SRS”). Each of the Company and the Rightholders may be referred to herein,
collectively, as the “Parties” and, individually, as a “Party.”
RECITALS
WHEREAS, on July 19, 2018, the Company, Agility Merger Sub, Inc., a Delaware
corporation, Agilis Biotherapeutics, Inc., a Delaware corporation, and
Shareholder Representative Services LLC, a Colorado limited liability company,
entered into that certain Agreement and Plan of Merger (the “Merger Agreement”);
WHEREAS, pursuant to the Merger Agreement, the Rightholders are entitled to
receive the Rightholders Share of the Specified Milestone Payments upon the
occurrence of the Specified Milestones (the “Milestone Rights”); and
WHEREAS, the Rightholders desire to cancel and forfeit their respective
Milestone Rights in exchange for the Stock Consideration and the Cash
Consideration, and the Company desires to issue the Stock Consideration and pay
the Cash Consideration to the Rightholders in exchange for the Rightholders’
cancellation and forfeiture of their respective Milestone Rights, upon the terms
and subject to the conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the premises and of the mutual
representations, warranties, covenants and agreements herein contained, and for
other good and valuable consideration (the receipt and sufficiency of which are
hereby acknowledged), the Parties, intending to be legally bound, hereby agree
as follows:
ARTICLE I

FORFEITURE AND CANCELLATION OF MILESTONE RIGHTS; CLOSING
1.1    Forfeiture and Cancellation of Milestone Rights. Each Rightholder,
severally and not jointly, hereby irrevocably cancels and forfeits all of his,
her or its rights in and to the Milestone Rights. In exchange for the
cancellation and forfeiture contemplated by the prior sentence, the Company
hereby agrees to issue to each such Rightholder a number of shares of Company
Stock equal to such Rightholder’s Pro Rata Share of the Stock Consideration and
to pay to such Rightholder an amount of cash equal to such Rightholder’s Pro
Rata Share of the Cash Consideration.
1.2    Location and Date. The consummation of the transactions contemplated
pursuant to this Agreement (the “Closing”) shall take place by remote exchange
of documents and signatures on the Effective Date. On the date of the Closing,
the Company shall (a) deliver the Cash Consideration and the Stock Consideration
to the Transfer and Paying Agent by, as applicable, wire transfer of immediately
available funds or shares of Company Common Stock issued in book entry, and (b)
instruct the Transfer and Paying Agent to, as promptly as practicable,
distribute the Cash Consideration to the Rightholders in accordance with
Schedule 1 and payment instructions for each Rightholder on file with the
Transfer and Paying Agent.


1



--------------------------------------------------------------------------------




ARTICLE II

REPRESENTATIONS AND WARRANTIES
OF THE RIGHTHOLDERS
Each Rightholder hereby represents and warrants to the Company, severally and
not jointly, as follows:
2.1    Ownership of Rights. Since the date of the Merger Agreement until
immediately prior to the Closing, such Rightholder has legally and beneficially
owned the Milestone Rights provided to such Rightholder under the Merger
Agreement, free and clear of any claims, liens, encumbrances and security
interests whatsoever. Such Rightholder has not transferred or assigned, or
agreed to transfer or assign, all or any portion of his, her or its Milestone
Rights.
2.2    Due Organization. If such Rightholder is an entity, such Rightholder is
duly organized, validly existing and in good standing (tax and otherwise) under
the laws of the jurisdiction of its organization and has all corporate or
comparable power and authority necessary to carry on its business and to own and
use the properties owned and used by it.
2.3    Authorization; No Conflict. Such Rightholder has full legal right and all
requisite power, authority and capacity to execute and deliver this Agreement
and each of the other documents contemplated hereby to which such Rightholder is
a party and to perform his, her or its obligations hereunder and carry out the
transactions contemplated hereby. The execution and delivery by such Rightholder
of this Agreement and the other documents contemplated hereby to which such
Rightholder is a party and the consummation of the transactions contemplated
hereby have been duly and validly authorized by all necessary action on the part
of such Rightholder. This Agreement has been duly and validly executed and
delivered by such Rightholder and constitutes a valid and binding obligation of
such Rightholder, enforceable against such Rightholder in accordance with its
terms. Each of the other documents contemplated hereby to which such Rightholder
is a party has been duly and validly executed and delivered by such Rightholder
or, when so executed and delivered, will be duly and validly executed and
delivered by such Rightholder, enforceable against such Rightholder in
accordance with its terms. Neither the execution and delivery by Rightholder of
this Agreement, nor the performance by Rightholder of its obligations hereunder,
nor the consummation by Rightholder of the transactions contemplated hereby,
will (i) if Rightholder is not a natural person, conflict with or violate any
provision of the charter or by-laws of Rightholder, (ii) require on the part of
Rightholder any filing with, or permit, authorization, consent or approval of,
any governmental entity, or (iii) violate any order, writ, injunction, decree,
statute, rule or regulation applicable to Rightholder.
2.4    Purchase for Own Account; Sophistication. Such Rightholder acknowledges
and agrees that the shares of Company Stock to be acquired by such Rightholder
pursuant to this Agreement will be acquired for investment for such
Rightholder’s own account, not as a nominee or agent, and not, absent an
effective registration statement with respect to such shares, with a view to the
resale or distribution of any part thereof, and that such Rightholder has,
absent an effective registration statement with respect to such shares, no
present intention of selling, granting any participation in, or otherwise
distributing the same. Such Rightholder acknowledges and agrees that such
Rightholder does not presently have any contract, undertaking, agreement or
arrangement with any Person to sell, transfer or grant participations to such
Person or to any third party, with respect to any of the shares of Company Stock
to be received by such Rightholder pursuant to this Agreement. Such Rightholder
represents and warrants that such Rightholder has such knowledge and experience
in financial and business matters that such Rightholder is capable of evaluating
the merits and risks of owning the shares of Company Stock to be received by
such


2



--------------------------------------------------------------------------------




Rightholder pursuant to this Agreement. Such Rightholder has the ability to bear
the economic risk of the investment in shares of Company Stock, including
complete loss of such investment.
2.5    Access to Information. Such Rightholder acknowledges that (a) such
Rightholder has been afforded (i) access to information about the Company and
its financial conditions, results of operations, businesses, properties and
prospects sufficient to enable such Rightholder to evaluate such Rightholder’s
investment in the Company Stock; and (ii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment in the Company Stock and any such
additional information has been provided to such Rightholder’s reasonable
satisfaction, and (b) such Rightholder has sought such professional advice as
such Rightholder has considered necessary to make an informed decision with
respect to such Rightholder’s acquisition of the Company Stock. Except to the
extent expressly provided for in this Agreement, such Rightholder hereby agrees
that neither the Company nor any of its Affiliates will have or be subject to
any liability or indemnification obligation to such Rightholder or to any other
person resulting from the issuance of shares of Company Stock to such
Rightholder.
2.6    Restricted Securities; Legends.
(a)    Such Rightholder understands that the shares of Company Stock to be
received by such Rightholder in connection with the transactions contemplated by
this Agreement have not been registered under the Securities Act, by reason of a
specific exemption from the registration provisions of the Securities Act which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of such Rightholder’s representations and warranties as
expressed herein. Such Rightholder understands that such shares of Company Stock
will be “restricted securities” under applicable securities laws and that,
pursuant to these laws, such Rightholder must hold such shares indefinitely
unless they are registered with the SEC and qualified by state authorities, or
an exemption from such registration and qualification requirements is available.
(b)    Such Rightholder understands that the shares of Company Stock to be
received by such Rightholder in connection with the transactions contemplated by
this Agreement may be notated with one or more of the following legends:
(i)    “THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH
TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933”; and
(ii)    any legend required by applicable securities laws to the extent such
laws are applicable to the shares of Company Stock represented by the
certificate, instrument, or book entry so legended.
2.7    Accredited Investor. Such Rightholder is an “accredited investor” (as
defined in Regulation D promulgated under the Securities Act).


3



--------------------------------------------------------------------------------




ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
The Company represents and warrants to the Rightholders as follows:
3.1    Due Organization. The Company is duly organized, validly existing and in
good standing (tax and otherwise) under the laws of the State of Delaware. The
Company has full corporate power and authority necessary to carry on the
businesses in which it is engaged and to own and use the properties owned and
used by it.
3.2    Authorization; No Conflict. The Company has full legal right and all
requisite corporate power and authority to execute and deliver this Agreement
and each of the other documents contemplated hereby to which it is a party and
to perform its obligations hereunder and carry out the transactions contemplated
hereby. The execution and delivery by the Company of this Agreement and the
other documents contemplated hereby to which it is a party and the consummation
of the transactions contemplated hereby have been duly and validly authorized by
all necessary corporate action on the part of the Company. This Agreement has
been duly and validly executed and delivered by the Company and constitutes a
valid and binding obligation of the Company, enforceable against it in
accordance with its terms. Each of the other documents contemplated hereby to
which the Company is a party has been duly and validly executed and delivered by
the Company or, when so executed and delivered, will be duly and validly
executed and delivered by the Company, enforceable against it in accordance with
its terms. Neither the execution and delivery by the Company of this Agreement,
nor the performance by the Company of its obligations hereunder, nor the
consummation by the Company of the transactions contemplated hereby, will (i)
conflict with or violate any provision of the charter or by-laws of the Company,
(ii) require on the part of the Company any filing (other than required filings
with the SEC, including in connection with the resale registration set forth in
Section 4.1, and Nasdaq) with, or permit, authorization, consent or approval of,
any governmental entity, or (iii) violate any order, writ, injunction, decree,
statute, rule or regulation applicable to the Company or any of its properties
or assets.
3.3    Company Stock. The shares of Company Stock subject to issuance pursuant
to Article I of this Agreement, upon issuance on the terms and conditions set
forth herein, will be duly authorized, validly issued, fully paid and
non-assessable, free and clear of all liens (other than restrictions on transfer
imposed under applicable securities laws and restrictions on transfer thereof as
provided for herein or liens imposed as a result of any action or inaction of
any Rightholder), and not subject to or issued in violation of any purchase
option, call option, right of first refusal, preemptive right, subscription
right or any similar right under any provision of the Delaware General
Corporation Law or the Company’s certificate of incorporation or by-laws. There
are no obligations, contingent or otherwise, of the Company to repurchase,
redeem or otherwise acquire any shares of Company Stock.
3.4    SEC Filings; Financial Statements; Information Provided.
(a)    The Company has filed all registration statements, forms, reports,
certifications and other documents required to be filed by the Company with the
SEC in the twelve (12) months preceding the date hereof. All such registration
statements, forms, reports and other documents are referred to herein as the
“Company SEC Reports.” All of the Company SEC Reports (i) were filed on a timely
basis, (ii) at the time filed, complied as to form in all material respects with
the requirements of the Securities Act and the Exchange Act applicable to such
Company SEC Reports and (iii) did not at the time they were filed contain any
untrue statement of a material fact or omit to state a material fact required to
be stated in such Company SEC Reports or necessary in order to make the
statements in such Company SEC Reports, in the light of the circumstances under
which they were made, not misleading, in any material respect.


4



--------------------------------------------------------------------------------




(b)    Each of the consolidated financial statements (including, in each case,
any related notes and schedules) contained or to be contained in the Company SEC
Reports at the time filed (i) complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto, (ii) were prepared in accordance with GAAP applied
on a consistent basis throughout the periods involved and at the dates involved
(except as may be indicated in the notes to such financial statements or, in the
case of unaudited interim financial statements, as permitted by the SEC on Form
10-Q under the Exchange Act) and (iii) fairly presented in accordance with GAAP
the consolidated financial position of the Company and its subsidiaries as of
the dates indicated and the consolidated results of its operations and cash
flows for the periods indicated, except that the unaudited interim financial
statements were or are subject to normal and recurring year-end adjustments.
ARTICLE IV

COVENANTS
4.1    Resale Registration.
(a)    The Company shall use commercially reasonable efforts to file as promptly
as practicable after the Effective Date, but in no event earlier than the date
on which the Company first files a Quarterly Report on Form 10-Q following the
Effective Date (which the Company currently expects to file on April 30, 2020),
with the SEC a registration statement with respect to the public resale by the
Rightholders of the Stock Consideration on a continuous or delayed basis
pursuant to Rule 415 under the Securities Act, in respect of which the Company
may use a registration statement on Form S-3 (or any successor form registration
statement available for such resale which permits incorporation by reference of
the Company’s filings with the SEC to at least the same extent as such form) to
the extent the Company is then eligible for its use (the “Registration
Statement”), and cause the Registration Statement to become automatically
effective upon filing if eligible to do so or if not eligible to do so, then use
commercially reasonable efforts to take such actions as are necessary to cause
such Registration Statement to become effective.
(b)    The Company shall keep the Registration Statement effective under the
Securities Act (and maintain the current status of the prospectus or
prospectuses contained therein) until the date that is the six month anniversary
of the Effective Date or such earlier time as all of the shares of the Stock
Consideration have been sold pursuant thereto; provided, that the obligation to
keep such Registration Statement effective under this Section 4.1(b) shall not
apply during the pendency of any Force Majeure Event to the extent such Force
Majeure Event is the reason for or cause of an inability to keep such
Registration Statement effective. The Company will promptly notify SRS (on
behalf of the Rightholders) of the time the Registration Statement became
effective or a supplement to any prospectus forming a part of the Registration
Statement has been filed.
(c)    The Company may, by written notice to SRS (on behalf of the
Rightholders), suspend the use of the Registration Statement after effectiveness
and require that the Rightholders immediately cease sales of shares pursuant to
the Registration Statement, in the event that (i) the Company engages in a
public offering of its securities (an “Offering Suspension”) or (ii) the Company
is engaged in any activity, matter or transaction or preparations or
negotiations for any activity, matter or transaction that the Company desires to
keep confidential for business reasons, if the Company determines in good faith,
upon advice of counsel, that the public disclosure requirements imposed on the
Company under the Securities Act in connection with the Registration Statement
would require disclosure of such activity, transaction, preparations or
negotiations (a “Confidentiality Suspension”). Each Rightholder agrees to keep
and hold confidential the fact of, and any information contained or referenced


5



--------------------------------------------------------------------------------




in, any such notice described in this Section 4.1(c). The Company may suspend
the use of the Registration Statement by requiring Rightholders to cease sales
of shares of Stock Consideration upon notice to such Rightholders of an Offering
Suspension or a Confidentiality Suspension, provided that such suspensions,
taken together, are not used more than three times in the aggregate or for more
than thirty (30) Business Days in the aggregate.
(d)    If the Company suspends the use of the Registration Statement by notice
to SRS (on behalf of the Rightholders) and requires the Rightholders to cease
sales of shares pursuant to this Section 4.1, the Company shall, as promptly as
practicable following the termination of the circumstance which entitled the
Company to do so, take such actions as may be necessary to reinstate the
effectiveness of the Registration Statement and/or give written notice to SRS
(on behalf of the Rightholders) authorizing them to resume sales pursuant to the
Registration Statement. If as a result thereof the prospectus included in the
Registration Statement has been amended to comply with the requirements of the
Securities Act, the Company shall enclose such revised prospectus with the
notice to SRS (on behalf of the Rightholders) given pursuant to this Section
4.1(d), and the Rightholders shall make no offers or sales of shares pursuant to
the Registration Statement other than by means of such revised prospectus.
(e)    Promptly following the filing by the Company of the Registration
Statement, the Company shall furnish to each Rightholder a copy of the
prospectus, including a preliminary prospectus, in conformity with the
requirements of the Securities Act. The Company shall promptly provide (and in
any event within the time periods specified in Section 4.1(c)) the Rightholders
with revised or supplemented prospectuses and, following receipt of the revised
or supplemented prospectuses, the Rightholders shall be free to resume making
offers and sales under the Registration Statement. The Company shall pay the
expenses incurred by it in complying with its obligations under this Section
4.1, including all registration and filing fees, exchange listing fees, fees and
expenses of counsel for the Company, and fees and expenses of accountants for
the Company, but excluding (i) any brokerage fees, selling commissions or
underwriting spread or discounts incurred by the Rightholders in connection with
sales under the Registration Statement and (ii) the fees and expenses of any
counsel retained by or on behalf of the Rightholders.
(f)    The Company shall not be required to include any shares of Stock
Consideration in the Registration Statement unless:
(i)    the Rightholder owning such shares furnishes to the Company in writing
such information regarding such Rightholder and the proposed sale of Stock
Consideration by such Rightholder as the Company may reasonably request in
writing in connection with the Registration Statement or as shall be required in
connection therewith by the SEC or any state securities law authorities; and
(ii)    such Rightholder shall have provided to the Company its written
agreement in substantially the form attached as Exhibit A hereto:
(A)    to indemnify the Company and each of its directors and officers against,
and hold the Company and each of its directors and officers harmless from, any
losses, claims, damages, expenses or liabilities (including reasonable
attorney’s fees) to which the Company or such directors and officers may become
subject by reason of any statement or omission in the Registration Statement
made in reliance upon, or in conformity with, a written statement by such
Rightholder furnished pursuant to this Section 4.1; and
(B)    to report to the Company sales made pursuant to the Registration
Statement; and


6



--------------------------------------------------------------------------------




(iii)    such Rightholder shall have provided to the Company completed and
signed questionnaires in the forms attached as Exhibits A and B hereto.
(g)    Solely for purposes of Section 4.1, the Company agrees to indemnify and
hold harmless each Rightholder whose shares of Stock Consideration are included
in the Registration Statement against any losses, claims, damages, expenses or
liabilities to which such Rightholder may become subject by reason of any untrue
statement of a material fact contained in the Registration Statement or any
omission to state therein a fact required to be stated therein or necessary to
make the statements therein not misleading, except insofar as such losses,
claims, damages, expenses or liabilities arise out of or are based upon
information furnished to the Company by or on behalf of the Company or a
Rightholder for use in the Registration Statement. The Company shall have the
right to assume the defense and settlement of any claim or suit for which the
Company may be responsible for indemnification under this Section 4.1.
4.2    Further Assurances. From time to time after the Effective Date, upon
request of any Party, each Party shall execute, acknowledge and deliver all such
other instruments and documents and shall take all such other actions required
to consummate and make effective the transactions contemplated by this
Agreement; provided that the Company shall not be required to pay any further
consideration or amounts therefor.
4.3    Public Announcements. No Rightholder shall issue any press release or
public announcement relating to the subject matter of this Agreement without the
prior written approval of the Company; provided, however, that a Rightholder may
make any public disclosure it believes in good faith is required by applicable
law or stock market rule (in which case such Rightholder shall use reasonable
best efforts to advise the Company and provide the Company with a copy of the
proposed disclosure prior to making the disclosure).
4.4    Tax Treatment. For U.S. federal and applicable state income tax purposes,
the Parties shall treat the cancellation and forfeiture of the Milestone Rights
in exchange for the Stock Consideration and the Cash Consideration as an
adjustment to the purchase price that the Company paid for the Rightholder’s
Company Stock and/or Company Warrants (as defined in the Merger Agreement) in
Agilis Biotherapeutics, Inc. pursuant to the Merger Agreement and in accordance
with Section 9.3(f)(ii) of the Merger Agreement, the Stock Consideration and
Cash Consideration shall be treated as a payment of deferred purchase price,
except to the extent it is treated as imputed interest as required by Section
483 or 1274 of the Internal Revenue Code of 1986, as amended. In accordance with
Section 9.3(f)(iii) of the Merger Agreement, any payment of Stock Consideration
and Cash Consideration attributable to a Rightholder’s Company Options (as
defined in the Merger Agreement) shall be treated for Tax purposes as a payment
of compensation.
ARTICLE V

DEFINITIONS
5.1    Specific Definitions.
(a)    “Affiliate” has the meaning set forth in the Merger Agreement.
(b)    “Agreement” has the meaning set forth in the introduction to this
Agreement.


7



--------------------------------------------------------------------------------




(c)    “Business Day” means any day other than (i) a Saturday or Sunday or
(ii) a day on which banking institutions located in Wilmington, Delaware or New
York, New York are permitted or required by applicable law, executive order or
governmental decree to remain closed.
(d)    “Cash Consideration” means an amount of cash equal to $36,881,009.05.
(e)    “Closing” has the meaning set forth in Section 1.2.
(f)    “Company” has the meaning set forth in the introduction to this
Agreement.
(g)    “Company SEC Reports” has the meaning set forth in Section 3.4(a).
(h)    “Company Stock” means the common stock, $0.001 par value per share, of
the Company.
(i)    “Confidentiality Suspension” has the meaning set forth in Section 4.1(c).
(j)    “Effective Date” has the meaning set forth in the introduction to this
Agreement.
(k)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(l)    “Force Majeure Event” has the meaning set forth in the Merger Agreement.
(m)    “GAAP” means U.S. generally accepted accounting principles.
(n)    “Merger Agreement” has the meaning set forth in the Recitals.
(o)    “Milestone Rights” has the meaning set forth in the Recitals.
(p)    “Offering Suspension” has the meaning set forth in Section 4.1(c).
(q)    “Parties” has the meaning set forth in the introduction to this
Agreement.
(r)    “Person” has the meaning set forth in the Merger Agreement.
(s)    “Pro Rata Share” means, with respect to any Rightholder, a percentage
equal to the portion of the Rightholders Share of the Specified Milestone
Payments that such Rightholder is entitled to receive under the Merger Agreement
as set forth on Schedule 1 hereto.
(t)    “Registration Statement” has the meaning set forth in Section 4.1(a).
(u)    “Rightholders Share” means a percentage equal to the portion of the
Specified Milestone Payments payable to the Rightholders in the aggregate as set
forth on Schedule 2 hereto.
(v)    “Rightholders” has the meaning set forth in the introduction to this
Agreement.
(w)    “SEC” means the U.S. Securities and Exchange Commission.
(x)    “Securities Act” means the Securities Act of 1933, as amended.
(y)    “Specified Milestone Payments” means the aggregate amounts payable by the
Company under the Merger Agreement with respect to the Specified Milestones.


8



--------------------------------------------------------------------------------




(z)    “Specified Milestones” means the events specified in the Merger
Agreement, the occurrence of which entitle the Rightholders to receive
Contingent Consideration (as defined in the Merger Agreement) as set forth on
Schedule 2 hereto.
(aa)    “SRS” has the meaning set forth in the introduction to this Agreement.
(bb)    “Stock Consideration” means 2,821,176 newly issued shares of Company
Stock.
(cc)    “Transfer and Paying Agent” means American Stock Transfer & Trust
Company, LLC.
5.2    Usage. The defined terms herein shall apply equally to both the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
All references herein to “Articles”, “Sections” and “Schedules” shall be deemed
to be references to Articles and Sections of and Schedules to this Agreement
unless the context shall otherwise require. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
The words “hereof”, “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. Any reference to any federal, state,
local or foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.
ARTICLE VI    

GENERAL
6.1    Notices. Any notice, request, claim, demand, waiver, consent, approval or
other communication which is required or permitted hereunder shall be in writing
and shall be deemed given if delivered personally or sent by electronic mail, by
registered or certified mail, postage prepaid, or by nationally recognized
overnight courier service, as follows:
(a)    If to the Company:
With a required copy (which shall not constitute notice) to:
PTC Therapeutics, Inc.
100 Corporate Court
South Plainfield, NJ 0708
Attn: Mark E. Boulding, Executive VP and Chief Legal Officer
legal@ptcbio.com
Wilmer Cutler Pickering Hale and Dorr LLP
7 World Trade Center
250 Greenwich Street
New York, NY 10007
Attn: Hal J. Leibowitz, Esq.; Brian A. Johnson, Esq.
hal.leibowitz@wilmerhale.com; brian.johnson@wilmerhale.com


(b)    If to any Rightholder, to such Rightholder’s address as set forth on
Schedule 1 hereto.
With a required copy (which shall not constitute notice) to:
 
Shareholder Representative Services LLC
950 17th Street, Suite 1400
Denver, CO 80202
deals@srsacquiom.com







9



--------------------------------------------------------------------------------




or to such other address as the person to whom notice is to be given may have
specified in a notice duly given to the sender as provided herein. Such notice,
request, claim, demand, waiver, consent, approval or other communication shall
be deemed to have been given (%4) as of the date so delivered or emailed,
(%4) one (1) Business Day after it is sent for next Business Day delivery via a
reputable nationwide overnight courier service, (%4) four (4) Business Days
after it is sent by registered or certified mail, and (%4) if given by any other
means, shall be deemed given only when actually received by the addressees.
6.2    Entire Agreement. This Agreement and all other agreements contemplated
hereby sets forth the entire understanding of the Parties with respect to the
transactions contemplated hereby. Any and all previous agreements and
understandings between or among the Parties regarding the subject matter hereof,
whether written or oral, are superseded by this Agreement. Each of the Schedules
is incorporated herein by this reference and expressly made a part hereof, and
all terms used in any Schedule shall have the meaning ascribed to such term in
this Agreement.
6.3    Successors and Assigns. This Agreement and the rights of the Parties
hereunder may not be assigned without the prior written consent of the other
Parties (except by operation of law) and shall be binding upon and shall inure
to the benefit of the Parties, and their respective representatives; provided
that the Company may assign any or all of its rights, obligations or liabilities
under this Agreement to any Party that merges with or acquires all or
substantially all of the stock of the Company or substantially all of the assets
of the Company to which this Agreement relates. Any attempted assignment in
violation of the provisions hereof shall be null and void and have no effect.
6.4    Counterparts; Facsimile Signatures. This Agreement may be executed in
multiple counterparts and any Party may execute any such counterpart, each of
which when executed and delivered shall be deemed to be an original and all of
which counterparts taken together shall constitute but one and the same
instrument. For purposes of this Agreement, facsimile or electronic signatures
delivered by electronic transmission shall be deemed originals, and the Parties
agree to exchange original signatures as promptly as possible.
6.5    Expenses and Fees. Except as otherwise expressly provided herein, all
fees and expenses incurred in connection with this Agreement or any of the
transactions contemplated by this Agreement shall be paid by the party incurring
or required to incur such fees or expenses.
6.6    Governing Law. This Agreement (and any claims or disputes arising out of
or related hereto or the transactions contemplated hereby or to the inducement
of any party to enter herein, whether for breach of contract, tortious conduct
or otherwise and whether predicated on common law, statute or otherwise) shall
be governed in all respects, including validity, interpretation, and effect, by
and construed in accordance with the internal laws of the State of Delaware
(including in respect of the statute of limitations or other limitations period
applicable to any claim, controversy or dispute) without giving effect to any
choice or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdiction) that would cause the application of laws of any
jurisdictions other than those of the State of Delaware.
6.7    Submission to Jurisdiction. Each of the parties to this Agreement
(a) consents to submit itself to the exclusive personal jurisdiction of the
Court of Chancery of the State of Delaware, New Castle County, or, if that court
does not have jurisdiction, a federal court sitting in Wilmington, Delaware in
any action or proceeding arising out of or relating to this Agreement or any of
the transactions contemplated by this Agreement, (b) agrees that all claims in
respect of such action or proceeding may be heard and determined in any such
court, (c) agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court,
(d) agrees not to bring any action or


10



--------------------------------------------------------------------------------




proceeding arising out of or relating to this Agreement or any of the
transactions contemplated by this Agreement in any other court, and (e) waives
any right it may have to a trial by jury with respect to any action or
proceeding arising out of or relating to this Agreement. Each of the parties
hereto waives any defense of inconvenient forum to the maintenance of any action
or proceeding so brought and waives any bond, surety or other security that
might be required of any other party with respect thereto. Any party hereto may
make service on another party by sending or delivering a copy of the process to
the party to be served at the address and in the manner provided for the giving
of notices in Section 6.1. Nothing in this Section 6.7, however, shall affect
the right of any party to serve legal process in any other manner permitted by
applicable law.
6.8    Severability. If any provision of this Agreement or the application
thereof to any Person or circumstances is held invalid or unenforceable in any
jurisdiction, the remainder hereof, and the application of such provision to
such Person or circumstances in any other jurisdiction, shall not be affected
thereby, and to this end the provisions of this Agreement shall be severable.
6.9    Amendment; Waiver. This Agreement may be amended, and the observance of
any term hereof may be waived, at any time by execution of an instrument in
writing signed on behalf of (a) the Company, and (b) Rightholders representing a
majority in interest of the Cash Consideration; provided, however, that to be
effective any amendment or waiver of Section 6.13 must also be executed in
writing by SRS.
6.10    Absence of Third Party Beneficiary Rights. No provision of this
Agreement is intended, nor will be interpreted, to provide or to create any
third party beneficiary rights or any other rights of any kind in any client,
customer, Affiliate, stockholder, officer, director, employee or partner of any
Party or any other Person, other than the Company Indemnified Parties.
6.11    Mutual Drafting. This Agreement is the mutual product of the Parties,
and each provision hereof has been subject to the mutual consultation,
negotiation and agreement of each of the Parties, and shall not be construed for
or against any Party.
6.12    Further Representations. Each Party acknowledges and represents that it
has been represented by its own legal counsel in connection with the
transactions contemplated hereby, with the opportunity to seek advice as to its
legal rights from such counsel. Each Party further represents that it is being
independently advised as to the tax consequences of the transactions
contemplated hereby and is not relying on any representation or statements made
by any other Party as to such tax consequences.
6.13    Release of Claims. Effective as of the Closing, each Rightholder, on
behalf of himself, herself or itself, as applicable, by its execution and
delivery of this Agreement, hereby forever waives, releases and discharges SRS
and its directors, officers, advisors and agents from any and all claims,
rights, causes of action, protests, suits, disputes, orders, obligations, debts,
demands, proceedings, contracts, agreements, promises, liabilities,
controversies, costs, expenses, fees (including attorneys’ fees), or damages of
any kind, arising by any means, whether known or unknown, suspected or
unsuspected, accrued or not accrued, foreseen or unforeseen, or mature or
unmatured, related or with respect to, in connection with, or arising out of,
directly or indirectly, this Agreement and/or out of the negotiation, execution
or performance of this Agreement. Each Rightholder, on behalf of himself,
herself or itself, as applicable, hereby expressly waives any and all
provisions, rights and benefits conferred by §1542 of the California Civil Code
(or any similar, comparable or equivalent provision or law of any applicable
jurisdiction) which section provides:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR


11



--------------------------------------------------------------------------------




AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE
MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.”


[SIGNATURE PAGES TO FOLLOW]




12



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this Rights Exchange Agreement as
of the day and year first written above.
COMPANY:


PTC THERAPEUTICS, INC.




By:    /s/ Mark E. Boulding            
Name:    Mark E. Boulding
Title: EVP and CLO








For purposes of Sections 4.1, 6.9 and 6.13 only:


SHAREHOLDER REPRESENTATIVE SERVICES LLC




By:    /s/ Christopher Letang            
Name:    Christopher Letang
Title:     Managing Director







--------------------------------------------------------------------------------




RIGHTHOLDERS:


[**]




By:                        
Name:    [**]
Title:    [**]
















































































[Signature page for each rightsholder]





--------------------------------------------------------------------------------




Schedule 2


Specified Milestones




1. $[**] Priority Review Voucher payment for AADC Product (Section 2.8(a) of the
Merger Agreement)


2. $[**] The Approval of a BLA by the FDA of the first AADC Product for
treatment of AADC (Section 2.8(b)(i)(B) of the Merger Agreement)


3. $[**]; or (b) two (2) years after the Closing Date (Section 2.8(b)(i)(D) of
the Merger Agreement)


4. $[**]; or (b) two (2) years after the Closing Date (Section 2.8(b)(i)(G) of
the Merger Agreement)





